PER CURIAM.
Appellee sued appellant for dissolution of an alleged partnership or joint adventure, an accounting, and appointment of a receiver. The District Court found that as to certain contracts obtained before August 19, 1943, appellant and appellee had been engaged in a joint adventure. The court directed its auditor to determine the amount of appellee’s one-half share in the profits. Afterwards, on November 5, 1945, the court appointed appellee’s counsel as receiver to take possession of the joint funds and hold them until further order of the court. This appeal is from the order of November 5. Appointment of 'a receiver was within the court’s discretion. Creel v. Creel, 63 App. D.C. 384, 73 F.2d 107. It is immaterial that the Creel case involved partners while this case involves joint adventurers. Appellant interprets the order of November 5 as including funds arising from contracts obtained after August 18, 1943, but this interpretation is erroneous.
Affirmed.